                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

DONALD R. TURNER, JR.,                            )
                                                  )
           Petitioner,                            )
                                                  )
      v.                                          )          Case No. 1:16-CV-268 JAR
                                                  )
UNITED STATES OF AMERICA,                         )
                                                  )
           Respondent.                            )

                               MEMORANDUM AND ORDER

       This matter is before the Court on Petitioner’s Motion to Strike (Doc. No. 20); Motion

Seeking Leave to Amend (Doc. No. 21); Request for Appointment of Counsel (Doc. No. 23);

Motion for Leave to Supplement (Doc. No. 24); and Request for Leave to File Notice of

Supplemental Authority (Doc. No. 25).

       Motion to strike

       Petitioner asks that his Amended Resistance to Government’s Response (Doc. No. 11);

Additional Authority (Amended Resistance) to Government’s Response (Doc. No. 13); and

Memorandum of Law in Light of 28 U.S.C. § 2255 (Doc. No. 16) be stricken. Petitioner states it

was not his intent to replace any of the arguments asserted in his original § 2255 petition (Doc.

No. 10), nor abandon any claim asserted therein by way of these filings. The Court interprets this

as a request to permit Petitioner to withdraw these filings, which will be granted.

       Motion for leave to amend

       Petitioner seeks to amend his § 2255 petition to include an additional issue and has

included with his motion a proposed amended pleading that includes each and every claim he

wishes to bring. The Court will grant Petitioner’s motion. Petitioner is advised that his amended
complaint is now the operative complaint in this matter. The Court will direct the Government to

file a response to Petitioner’s additional ground for relief in Issue Eight of the amended petition.

       Request for appointment of counsel

       After review of the record in this matter, the Court declines to appoint counsel to

Petitioner at this time. There is no constitutional or statutory right to appointed counsel in civil

cases. Nelson v. Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir. 1984). In

determining whether to appoint counsel, the Court considers several factors, including (1)

whether the petitioner has presented nonfrivolous allegations supporting his or her prayer for

relief; (2) whether the petitioner will substantially benefit from the appointment of counsel; (3)

whether there is a need to further investigate and present the facts related to the petitioner’s

allegations; and (4) whether the factual and legal issues presented by the action are complex. See

Johnson v. Williams, 788 F.2d 1319, 1322-23 (8th Cir. 1986); Nelson, 728 F.2d at 1005. After

considering these factors, the Court finds the facts and legal issues involved in this action are not

so complicated that the appointment of counsel is warranted at this time. As such, Petitioner’s

motion for appointment of counsel will be denied, without prejudice.

       Motion for leave to supplement

       Petitioner seeks leave to supplement his reply to Section B of the Government’s response

to his § 2255 Petition. The Court will grant Petitioner’s motion.

       Request for leave to file supplement

       In his latest filing, Petitioner requests leave to file supplemental authority in support of

his § 2255 petition. Upon consideration, the Court will grant his request as directed to his now

amended petition.

       Accordingly,
       IT IS HEREBY ORDERED that Petitioner’s Motion to Strike [20], construed as a

motion to withdraw, is GRANTED.

       IT IS FURTHER ORDERED that Petitioner’s Motion Seeking Leave to Amend [21] is

GRANTED. The Clerk of Court shall detach and docket the amended petition, which was

submitted as an attachment to the motion for leave.

       IT IS FURTHER ORDERED that Petitioner’s Request for Appointment of Counsel

[23] is DENIED without prejudice.

       IT IS FURTHER ORDERED that Petitioner’s Motion for Leave to Supplement [24] is

GRANTED.

       IT IS FURTHER ORDERED that Petitioner’s Request for Leave to File Notice of

Supplemental Authority [25] is GRANTED.

       IT IS FINALLY ORDERED that within thirty (30) day of the date of this Order,

Respondent shall file its response to the additional claim raised in the amended § 2255 petition.

Petitioner shall have twenty-one (21) days to reply.




Dated this 14th day of August, 2019.




                                                 JOHN A. ROSS
                                                 UNITED STATES DISTRICT JUDGE
